Citation Nr: 1815484	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-21 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for gout of the left ankle and toe.

2.  Entitlement to a disability of the eyes, to include bilateral pre-glaucoma, cataracts and corneal scar.  

3.  Entitlement to service connection for keloid scars.  

4.  Entitlement to service connection for high cholesterol.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1975 and March 1983 to October 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran filed for service connection of pre-glaucoma; however, the record also documents assessment of cataracts, as well as a service history of corneal scar.  Accordingly, the Board has re-characterized the matters on appeal as reflected on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issues of entitlement to an initial evaluation in excess of 20 percent for gout of the left ankle and toe, entitlement to a disability of the eyes, to include bilateral pre-glaucoma and cataracts, and entitlement to service connection for keloid scars are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

High cholesterol is not a disability; it is a laboratory finding indicative of a risk factor for the development of disability.


CONCLUSION OF LAW

As a matter of law, service connection for high cholesterol cannot be awarded.  38 U.S.C. §§ 1101, 1110, 1137 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA satisfied its duty to notify the Veteran and Appellant pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a July 2011 letter.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran and Appellant, including the Veteran's service treatment records, post-service treatment records, and VA examination reports.  The Appellant was provided a hearing before the undersigned VLJ in July 2017.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

High cholesterol is not a service-connectable disability entity.  The term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Instead, high cholesterol is merely a laboratory finding.  It is a risk factor for the development of heart disease or stroke, and not actually a symptom.  It is specifically excluded from service connection.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).

In sum, while high cholesterol is reflected in the records, the condition is not a disability.  Accordingly, service connection is not warranted.


ORDER

Entitlement to service connection for high cholesterol is denied.


	(CONTINUED ON NEXT PAGE)




REMAND

The Veteran has been awarded a 20 percent evaluation for gout of the left ankle and great toe manifested by one or two exacerbations a year in a well-established diagnosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  The Veteran was last afforded a VA examination in September 2011.  At that time, examination reflected the Veteran's reports of flare-ups 2 to 3 times per year prior to taking Indocin, after which the flare-ups apparently ceased.  See e.g. August 14, 2014, and August 13, 2015, Clinic for Kidney Diseases records noting no history of gouty flare-ups.  

In July 2017, the veteran testified before the Board.  He related that he had a history of gouty flare-ups about 5 to 6 times per year.  He explained that the medication helped, but described episodic flare-ups.  The Veteran is competent to report his observations, which suggest that gout has worsened since his last VA examination.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the claim is remanded to afford the Veteran a VA examination.

The Veteran filed a claim for service connection of pre-glaucoma, and has noted that his service treatment records reflect a corneal scar.  See May 2001 optometry clinic note.  The service records otherwise note no apparent assessment of glaucoma or pre-glaucoma.  Post-service medical records indicate "glaucoma suspect" and assessment of cataracts.  Under these circumstances, a VA examination is warranted.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2009).

The Veteran also seeks service connection for keloid scars, particularly residuals of acne keloidalis nuchae (AKN).  He was examined in September 2011, with the examiner assessing "keloid," and noting scars of the right breast and middle of the back.  However, and despite the evidence pertaining to the skin in the service records, the examiner stated that she could not offer an opinion without resorting to "mere speculation because of the absence of evidence in the record."
Another skin examination and opinion are warranted.  The September 2011 VA examiner stated that she could not offer an opinion because of the absence of evidence in the record.  However, given the notations regarding the skin in the service records, it appears that the examiner may not have sufficiently reviewed the claims file, or considered the Veteran's history.  Accordingly, the examination report is returned.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall contact the Veteran and coordinate with him to schedule a VA examination during a time in which he is experiencing a flare up of his gout.  All such efforts should be documented in the claims file.

If it is not possible to schedule the examination during a flare up, the reason must also be documented in the claims file.  However, the examination shall nevertheless be scheduled.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should report the severity and extent of all symptoms associated with the Veteran's gout, to include whether the disease is active or inactive, the number of exacerbations per year, the number of incapacitating episodes per year, the extent to which symptoms cause impairment of health (i.e., definite impairment, severe impairment, or total incapacitation), and whether there is any associated weight loss or anemia.

The examiner should identify all joints affected by the gout.

With respect to each joint affected by gout, the examiner should complete the appropriate disability benefits questionnaire pertaining to that joint.  In particular, for each such joint, the examiner should report all appropriate ranges of joint motion on both active motion and passive motion and in both weight bearing and non-weight bearing.  The same range of motion testing should also be conducted for any opposite undamaged joint for comparison purposes.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also specifically answer the following question with respect to all appropriate ranges of joint motion:

What is the extent of any additional limitation of joint motion (in degrees) due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use?

In answering this question, the examiner must elicit information about the severity, frequency, duration, precipitating and alleviating factors and extent of functional impairment of flare-ups from the Veteran.

If the examiner is unable to estimate functional loss in terms of degrees of motion after physical examination and eliciting the pertinent information about the flare-ups above, he or she must explain why and may not rely solely upon his or her inability to personally observe the Veteran during a period of flare-up.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his gout.

2.  Schedule the Veteran for an appropriate VA examination to address the presence and etiology of any diagnosed eye disorder.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

Based on the examination and review of the record, the examiner is asked to provide an opinion as to whether any diagnosed eye disorder(s), to include glaucoma, cataracts or corneal scarring, is/are at least as likely as not (i.e. a 50 percent probability or greater) incurred in, or otherwise attributable to, service.  The examiner's attention is directed to the indication of a corneal scar in the service records.  

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  Schedule the Veteran for an appropriate VA examination to address the presence and etiology of any skin disability, to include keloid scarring.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

Based on the examination and review of the record, the examiner is asked to provide an opinion as to whether any assessed scars are at least as likely as not (i.e. a 50 percent probability or greater) incurred in, or otherwise attributable to, service.  The examiner's attention is directed to the assessment of AKN in June 1981, the assessment of a pustular lesion to the low back in February 1984, and the removal of a cyst from the left chest wall in October 1992.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  After completion of the development directed above, to the extent possible, and any additional development of the evidence that the AOJ may deem necessary, the AOJ should review the record and determine if the benefits sought can be granted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


